218 S.W.3d 28 (2007)
Moshin BAGHAZAL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88029.
Missouri Court of Appeals, Eastern District, Division Two.
March 27, 2007.
Maleaner R. Harvey, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before GEORGE W. DRAPER III, P.J. and GARY M. GAERTNER, SR. and ROBERT G. DOWD, JR., JJ.

ORDER
PER CURIAM.
Moshin Baghazal ("Movant") appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Following a jury trial, Movant was convicted of three counts of child molestation in the first degree, Section 566.067, RSMo 2000.[1] On appeal, Movant argues the motion court clearly erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because trial counsel was ineffective for failing to call Sister Maryam O'Keefe ("O'Keefe") as a witness. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).
NOTES
[1]  Unless otherwise indicated, all further references are to RSMo 2000.